DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 11-23 are pending. 

Response to Amendment
With respect to 112(b) rejection, Applicant’s amendments have overcome each and every rejection. 

Response to Arguments
Applicant's arguments filed on July 6, 2022 have been fully considered but they are not persuasive. 
Applicant made an argument that the amendments recite both the step alignment indicator and the plurality of direction indicators are “disposed at locations within a field of view of the imaging system”, and argued that Gooding does not teach step of the fluid access port is disposed at locations within a field of view of the imaging system. 
This argument has been considered but is not persuasive. 
The claim limitation at issue is “a ring inside the cup with a step alignment indicator and a plurality of direction indicators disposed at locations within a field of view of imaging system”. The limitation can be interpreted in a way that only a plurality of direction indicators are disposed at locations within a field of view of imaging system and not the step alignment indicator, which is disclosed by Gooding in para. [0017] (para. [0017], two or more registration fiducials coupled to the patient interface housing in a predetermined geometric configuration relative to the patient interface housing within the field of view of the imaging device such that they may be imaged by the imaging device in reference to predetermined geometric markers on the eye of the patient). 
Applicant made a second argument that while Gooding describes a plurality of fiducial markers, there is no description that any of them indicates a tool access portion, nor that one of them is smaller than another. 
This argument has been considered but is not persuasive. 
Gooding discloses the claimed “step alignment indicator indicates a location of the tool access portion” as shown in fig. 7H-7I, reference #234. 
The claim limitation at issue is “the step alignment indicator indicates a location of the tool access portion, and wherein the direction indicators are smaller steps than the step alignment indicator”. Examiner would like to note that the above limitation can be interpreted in two ways: 1) the direction indicators are spread out along the ring inside the cup in smaller steps than the step alignment indicator or 2) the direction indicators are also steps and are smaller in size than the step alignment indicator. 
Based on the first interpretation, if there’s only one step alignment indicator required and a plurality of direction indicators, the direction indicators would be distributed along the ring in smaller steps than the step alignment indicator. 
Based on the second interpretation, the direction indicators would be smaller in size than the step alignment indicator, because according to para. [0043], the step alignment indicator 234 is three fluid access ports through which water or other fluids may be added or removed (para. [0043]), while the direction indicators are a plurality of prominent step fiducials 264 to line up with marks created preoperatively on the surface of the eye (para. [0050]). 

Allowable Subject Matter
Claims 15-23 are allowed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging system configured to image an eye of a patient” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the instant specification, the corresponding structures are laser assemblies, confocal detection assemblies, and systems that accommodate patient movement, including the eye interface, scanning assembly, free-floating mechanism in para. [0252], [0192]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gooding et al. (US 2013/0103014), hereinafter “Gooding”. 
Re Claim 11, Gooding discloses a laser eye surgical system, comprising: 
a laser source for generating a pulsed laser beam (para. [0017], laser system may be configured to produce a pulsed treatment beam having a pulse energy; para. [0018], an ultrafast light source or treatment beam 4 (e.g., a femtosecond laser)) ; 
an imaging system configured to image an eye of a patient (para. [0027], one or more methods including direct observation of an aiming beam, Optical Coherence Tomography, Purkinje imaging, Scheimpflug imaging, confocal or nonlinear optical microscopy, fluorescence imaging, ultrasound, or other known ophthalmic or medical imaging modalities and/or combinations thereof; para. [0028], [0029], OCT device 100 in fig. 1 and OCT detector 128); 
shared optics configured for directing the pulsed laser beam to the eye and directing light from the eye to the imaging system (para. [0028], Once combined with the UF beam (6) subsequent to beamcombiner (34), OCT beam (114) follows the same path as UF beam (6) through the rest of the system. In this way, OCT beam (114) is indicative of the location of UF beam (6). OCT beam (114) passes through the z-scan 40 and x-y scan (50) devices then the objective lens (58), focusing lens (66) and on into the eye (68)); 
a patient interface, through which the pulsed laser beam is directed, the patient interface (para. [0032], focusing lens 66 comes in contact with the cornea and/or sclera; para. [0049], patient interface housing 166, 164 – top portion of the patient interface housing 166, bottom portion of the patient interface housing 164; para. [0050], lower patient interface portion 194; [0043], upper cylindrical portion 192 coupled to lower frustoconical portion 194; para. [0034], fig. 2C, a patient interface 182 comprising an interfacial seal configuration 130, a conical lower housing portion 132 which houses a focusing lens 66 and a cylindrical upper housing portion 134) having, 
a cup with at least two openings (para. [0050], fig. 10A-F, a lower patient interface portion 194) and a tool access portion (para. [0043], fig, 12, figs. 7H-7I, three access ports 234), and 
a ring inside the cup with a step alignment indicator (para. [0043], fig, 12, figs. 7H-7I, three access ports 234) and a plurality of direction indicators disposed at locations within a field of view of the imaging system (para. [0050], fig. 10F, an inner annulus formed by the distal end of a lower patient interface portion (194) is depicted with a plurality of prominent step fiducials (264); para. [0049], locations of three fiducial markers (258, 260, 262) that are coupled to, defined by, or formed within the lower frustoconical portion 194 of the patient interface housing, figs. 10C, 10D), wherein the step alignment indicator indicates a location of the tool access portion (para. [0043], fig, 12, figs. 7H-7I, three access ports 234 on lower frustoconical portion 194), and wherein the direction indicators are smaller steps than the step alignment indicator (1. If there’s only one step alignment indicator required and a plurality of direction indicators, the direction indicators would be distributed along the ring in smaller steps than the step alignment indicator. 2. The direction indicators would be smaller in size than the step alignment indicator, because according to para. [0043], the step alignment indicator 234 is three fluid access ports through which water or other fluids may be added or removed (para. [0043]), while the direction indicators are a plurality of prominent step fiducials 264 to line up with marks created preoperatively on the surface of the eye (para. [0050])).  
Re Claim 12, Gooding discloses that the direction indicators are distributed in 90 degree increments around the inside of the cup (fig. 10F-10L, para. [0050], fig. 10F, an inner annulus formed by the distal end of a lower patient interface portion (194) is depicted with a plurality of prominent step fiducials (264); para. [0049], locations of three fiducial markers (258, 260, 262) that are coupled to, defined by, or formed within the lower frustoconical portion 194 of the patient interface housing, figs. 10C, 10D, 10E shows that the direction indicators of 90 degree increments, [0053] – fiducial markers reads on “direction indicators”).  
Re Claim 13, Gooding discloses that the step alignment indicator is colored (para. [0043], fig, 12, figs. 7H-7I, three access ports 234 – the port may be in any color and would read on being colored).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gooding et al. (US 2013/0103014), hereinafter “Gooding”.
Re Claim 14, Gooding discloses the claimed invention substantially as set forth in claims 11 and 13. 
Gooding is silent regarding the direction indicators being colored differently than the step alignment indicator. 
However, Gooding discloses that direction indicators can be colored differently compared to the surrounding surface of the patient interface so that the direction indicators have contrasting patterns viewable by photography, video, or infrared imaging (para. [0053], a plurality of high-contrast visual fiducials (276), which may, for example, be black painted portions against a white background as shown, white painted portions against a black background, or the like. Further, the fiducials may comprise a material, such as a fluorescing paint or other fluorescing material, which becomes highly visible in contrast to the surrounding material when illuminated with the appropriate radiation and viewed with the appropriate imaging device). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gooding, by configuring the direction indicators to be colored differently than the step alignment indicator, as taught by Gooding, for the purpose of configuring the direction indicators to be highly visible in contrast to the surrounding material when illuminated with the appropriate radiation and viewed with the appropriate imaging device (para. [0053]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, October 18, 2022Examiner, Art Unit 3792